Citation Nr: 0425311	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision in 
which the RO denied service connection for a low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in August 1997.  A statement of the case (SOC) was issued in 
March 1999, and the veteran filed a substantive appeal later 
that month.  

In December 2003, the veteran testified during a hearing at 
the RO; a transcript of that hearing is associated with the 
claims file.    


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	A low back disability was not shown in service, and there 
is no medical evidence of a nexus between any current low 
back disability and service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.      38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the March 1999 SOC, the March 2004 supplemental SOC 
(SSOC), and the RO's letters of January 2001 and December 
2003, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its January 2001 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to obtain any VA or private 
treatment records, and records from other federal or state 
government agencies, including the Social Security 
Administration (SSA).  The RO also requested that the veteran 
provide evidence from service records or other sources, that 
he experienced an event, injury, or disease in service that 
is related to his current disability or symptoms of a 
disability.  In a December 2003 letter sent to the veteran, 
the RO notified him of the enactment of the VCAA during the 
pendency of his appeal, and that the RO was still attempting 
to locate any record of a back injury in service.  The RO 
also requested that the veteran provide information to enable 
it to obtain any VA or private treatment records, records 
from other federal or state agencies, records from current or 
former employers, and service medical records (SMRs) or other 
military records.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the March 1999 SOC 
explaining what was needed to substantiate the claim for 
service connection within approximately          18 months of 
the veteran's August 1997 NOD of the October 1996 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond. Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of January 2001 and December 2003; the veteran 
responded that pertinent outstanding treatment records were 
available from a particular private physician and private 
medical facility, and that there were also outstanding 
records regarding SSA disability benefits.  The RO thereafter 
obtained all available records from the private physician 
specified by the veteran and from the SSA.  The RO also made 
numerous attempts to obtain any available records from the 
private medical facility the veteran had identified, although 
no response was ever received from this source. The Board 
also notes that in March 2004, the veteran indicated in 
correspondence with the RO that he had received the SSOC also 
dated that month, and that he had no additional evidence to 
submit in connection with the claim on appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained an April 1996 statement from one of the veteran's 
private treating physicians, and records pertaining to 
disability benefits from the Social Security Administration 
(SSA).  The RO has also attempted to obtain the veteran's 
SMRs, the deck logs from a ship on which the veteran claims 
he was stationed during service, and more recent treatment 
records from a private medical facility identified by the 
veteran; however, these records were all unavailable.  
Furthermore, the RO has arranged for the veteran to undergo a 
VA examination, and has provided the veteran with the 
opportunity to testify during a hearing at the RO.  The 
veteran also has been given a number of opportunities to 
submit evidence to support his claim, and has, in fact, 
submitted a February 1987 statement from a private treating 
physician, and personal statements dated September 1996 and 
March 1999.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  Also, as noted above, the veteran 
indicated in March 2004 that he had no further evidence to 
submit with respect to the claim on appeal.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  

In a February 1987 statement originally submitted in 
connection with the veteran's application for SSA disability 
benefits, Dr. N. Bondi, private physician, noted that he had 
been treating the veteran since 1978 for chronic low back 
derangement.  This physician further opined that the veteran 
should be considered totally and permanently disabled. 

On VA examination in March 1996, the veteran reported that he 
injured his back in 1955 while aboard the U.S.S. Grant, when 
he attempted to pick up his baggage, causing his back to go 
out.  According to the veteran, he had intermittent back 
problems following service, and at the time of the 
examination continued to have these problems.  On physical 
examination, it was noted that the veteran stood and walked 
with no list, tilt, or limp, although he stated that he 
experienced back pain from walking on the ball of his foot, 
and he also squatted slowly.  The veteran had no surgical 
scars over the spine, and no parvertibial muscle spasm.  An 
x-ray of the lumbosacral spine showed mild degenerative 
changes of the lower lumbar spine, but with no evidence of 
fracture or subluxation.     

SSA records document the veteran's receipt of disability 
benefits since 1988, in connection with an ongoing back 
condition (although there is no record of the specific 
disability(ies) for which SSA benefits have been awarded).  
Included among the SSA records is an April 1979 report of Dr. 
S. Dutta, a private physician, which reflects a clinical 
impression of a low back strain, with possible disc prolapse.  
An examination of the lumbosacral spine was essentially 
negative.  Also noted was that the veteran had recently 
strained his back while attempted to lift a trailer; there 
was no reference to any back injury or back problems having 
occurred either during or around the time of the veteran's 
service. 

In his April 1996 letter, Dr. N. Bondi indicated that he did 
not have any available medical records pertaining to his 
treatment of the veteran.   

During the December 2003 RO hearing, the veteran testified 
that in 1955 he injured his back in service while aboard the 
U.S.S. Grant, on his way home from Korea, when he attempted 
to pick up a sack and fell down.  According to the veteran, 
he spent three days in the sick bay of the ship following 
this incident.  Following his discharge from service, he 
frequently sought treatment for back problems from 
chiropractors.  Also, over a period of years following his 
discharge, he received workers' compensation at various time 
periods due to intermittent exacerbations of his back 
condition.  In the mid-1980s, the veteran also began 
receiving SSA disability benefits due to his back problems 
and its effect on his ability to work.         

In a December 2003 letter, in response to a request for 
information by the RO, the National Archives and Records 
Administration (NARA) stated that there were no record of any 
Navy ship named U.S.S. Grant that was in operation at the 
time of the veteran's alleged injury in 1955, and furthermore 
that any deck logs from Army ships from around that time 
period had been discarded.  

As indicated above, there is no record of any complaints, 
findings, or diagnoses as to a low back condition in service.  
While the RO has attempted to obtain SMRs, as well as deck 
logs from 1955 that might have contained evidence of the 
veteran's alleged back injury while aboard a vessel returning 
from Korea, there is no record of the ship identified by the 
veteran during that time frame, and no records of any other 
ships during that time frame are available.  

There is some evidence of a current disability in this case: 
a VA examiner documented mild degenerative changes of the 
lower lumbar spine, and various private physicians have noted 
chronic low back derangement  However, even if the Board were 
to accept, as credible, the veteran's assertions as to his 
alleged back injury in service, the claim on appeal would 
still be denied because one of the essential requirements for 
a grant of service connection-competent evidence of a 
medical relationship between a current disability-has not 
been met.  

The medical evidence of record from both VA and private 
treatment providers is limited to the recent diagnosis and 
treatment of the veteran's back problems, and does not in any 
respect suggest a relationship between these problems and 
service.  Although, in a February 1978 statement, one private 
treating physician provided a diagnosis of low back 
derangement that had been present since at least 1978, and 
opined that the veteran had been totally and permanently 
disabled since that time, this dates the onset of the 
veteran's disability to approximately 20 years after the 
veteran's discharge from service.  Furthermore, the record 
includes no other medical evidence or opinion that address 
the question of etiology of any current back disability, and 
veteran has not identified any outstanding medical evidence 
or opinion that might establish a medical relationship 
between a current low back disability and service.  

The Board has taken into consideration the veteran's 
assertions advanced in support of his claim for service 
connection for a low back disability.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative opinion on a medical matter, to include whether 
there is a medical relationship between a current disability 
and his military service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").


For the foregoing reasons, the Board determines that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence simply does not 
support the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



